DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on January 10, 2020, is for a continuation reissue examination for United States Patent Number US RE47,851 E and also for a reissue examination of United States Patent Number US 7,555,605 B2, which were both issued to William C. Moyer (hereinafter “the ‘605 Patent”).  This reissue application is being examined under the “pre-AIA ” provisions.

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 16/739,560, including the fee set forth in 37 CFR § 1.17(e), was filed on December 23, 2021 in this reissue application after final rejection, which the request is acceptable and an RCE has been established.  Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Reissue applicant submitted a response (hereinafter “the Response”) along with the instant request for continued examination.  It has been entered.
The specification is amended at the content of “CROSS-REFERENCE TO RELATED APPLICATIONS” adding an identification for providing the continuity language for a continuation reissue application.  The amended specification identifies this reissue application as being "a reissue continuation of U.S. Application No. 13/172,508".
All the original claims 1-22 have been canceled; and new claims 23-43 have been added, but the new claims 23-32, 37, and 41-43 have been canceled since this reissue application was filed.  Currently, the new claims 33-36 and 38-40 are subject to the examination of this reissue application.

Oath/Declaration
The reissue declaration newly filed on December 23, 2021 is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can 
The declaration should write a statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue.  And, any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414 II.
The Examiner reviewed the newly submitted declaration when the instant RCE was filed with currently effective claims 33-36 and 38-40, and noticed that the currently effective declaration submitted on December 23, 2021, which replaced for the declaration filed on March 13, 2020, is not complied with 37 CFR § 1.175(d) in particular.
In fact, the currently effective declaration states that “[p]atentee claimed fewer claims than it had the right to, and the omission of claims 33-36 and 38-40, as listed in the Amendment and Reply to Office Action filed June 23, 2021, resulted in claiming less than the patentee had the right to claim”; however, any error, if any in the original claim(s), is not identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  Furthermore, if there is an error to be corrected, identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. § 251.  See MPEP § 1414.03 Supplemental Reissue Oath/Declaration.
Therefore, the Examiner determines that the currently effective declaration is defective because it is not pursuant to 37 CFR § 1.175; thus, the Examiner requires a new oath or declaration for identifying the error by reference to the specific original claim(s) and the specific claim language in the original claim(s).

Claim Objections
Claims 33-36 and 38-40 are objected to because of the following informality:
An amendment of a "new claim" (i.e., a claim not found in the patent, that was previously presented in the reissue application) must be done by presenting the amended "new claim" containing the amendatory material, and completely underlining the claim, including the claim number.  The presentation cannot contain any bracketing or other indication of what was in the previous version of the claim. This is because all changes in the reissue are made vis-à-vis the original patent, and not in comparison to the prior amendment.  See MPEP § 1453, V. D. Amendment of New Claims. 
However, the new claims are not completely underlining the claim.
Appropriate corrections are required.


Claim Rejections - 35 USC § 251
Claims 33-36 and 38-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.  The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action (See the paragraph 4 in the instant Office action).

Response to Arguments
The reissue applicant's statement on page 5 of the Response regarding the reissue declaration filed on December 23, 2021 has been fully considered but it is not persuasive because the newly filed declaration does not identify any error, if any in the original claim(s), by reference to the specific original claim(s) and the specific claim language wherein lies the error.  See the paragraph 4 in this Office action.
Nonetheless, there is no arguments to be discussed in the Response.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 33-36 and 38-401, the claim limitations of the claim 33 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the instruction includes a TLB exception indicator; when the effective address results in a miss in the TLB, selectively taking an exception based on the TLB exception indicator; and when the effective address results in a hit in the TLB, providing a translated address from the TLB corresponding to the effective address.
The claims 34-36 and 38-40 are dependent claims of the claim 33.

Conclusion
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992













Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992  

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
    

    
        1 The claims 33-36 and 38-40 are objected to under 37 CFR § 173(b) and rejected under 35 U.S.C. § 251 as being based upon a defective declaration.